Case 3:16-cv-00393-TJC-JRK Document 119-1 Filed 08/19/19 Page 1 of 5 PageID 4354




                             EXHIBIT “A”
8/16/2019 Case                           The Casas Law
                 3:16-cv-00393-TJC-JRK Document        Firm MailFiled
                                                     119-1      - Fwd: Updated CHART.docx
                                                                        08/19/19      Page 2 of 5 PageID 4355

                                                                                              Ludmila Khomiak <mila@casaslawfirm.com>



 Fwd: Updated CHART.docx
 1 message

 Joseph Casas <joseph@casaslawfirm.com>                                                            Fri, Aug 16, 2019 at 4:26 PM
 To: peterh@timedoutllc.com, Mila Khomiak <mila@casaslawfirm.com>, john@casaslawfirm.com, Dennis Postiglione
 <dennis@casaslawfirm.com>



    Joseph N. Casas, JD, MBA
    Managing Partner & Chief Litigator
    The Casas Law Firm, PC
    Main: (855) 267-4457 | Fax: (855) 220-9626

    Global Reach. Local Solutions.
    California | Florida | Illinois | New York | Texas

    Licensed in Illinois & California

    Begin forwarded message:


           From: "Curtis, John" <CURTISJ5@nationwide.com>
           Date: September 26, 2018 at 2:49:57 PM CDT
           To: Joseph Casas <joseph@casaslawfirm.com>
           Cc: "dennis@casalawfirm.com" <dennis@casalawfirm.com>, Luke Lirot <luke2@lirotlaw.com>
           Subject: RE: Re: Updated CHART.docx


           I suggest you read my ques on to Mila and answer them.




           From: Joseph Casas [mailto:joseph@casaslawfirm.com]
           Sent: Wednesday, September 26, 2018 12:48 PM
           To: Cur s, John <CURTISJ5@nationwide.com>
           Cc: dennis@casalawfirm.com; Luke Lirot <luke2@lirotlaw.com>
           Subject: [EXTERNAL] Re: Updated CHART.docx


           Nationwide Information Security Warning: This is an external email. Do not click on links or open attachments
           unless you trust the sender.



           John. I have no clue where this is coming from and this is catching me off guard.



           I will call Mr Lirot to see what’s going on but there seems to be a misunderstanding and I promise you there’s no
           attempt to play games on our end here.




https://mail.google.com/mail/u/0?ik=cb743aef42&view=pt&search=all&permthid=thread-f%3A1642056601332930530&simpl=msg-f%3A1642056601332930530   1/4
8/16/2019 Case                           The Casas Law
                 3:16-cv-00393-TJC-JRK Document        Firm MailFiled
                                                     119-1      - Fwd: Updated CHART.docx
                                                                        08/19/19      Page 3 of 5 PageID 4356
           Thank you,



           Joseph N. Casas, JD, MBA

           Managing Partner & Chief Litigator

           The Casas Law Firm, PC

           Main: (855) 267-4457 | Fax: (855) 220-9626 | www.casaslawfirm.com




           Global Reach. Local Solutions.

           California | Florida | Illinois | New York | Texas


           Licensed in Illinois & California


           On Sep 26, 2018, at 2:44 PM, Curtis, John <CURTISJ5@nationwide.com> wrote:

                  You just could not avoid being greedy could you?




                  From: Cur s, John
                  Sent: Wednesday, September 26, 2018 12:25 PM
                  To: 'Ludmila Khomiak' <mila@casaslawfirm.com>
                  Cc: 'Luke Lirot' <luke2@lirotlaw.com>
                  Subject: FW: [EXTERNAL] FW: Updated CHART.docx



                  Mila,



                  Please be advised yesterday’s global se lement is OFF. Frankly I am red of your bad faith tac cs.



                  It was my understanding that each of the cases would be dismissed- now you are asking for more
                  money on cases we se led.



                  Did you think it was our intent to se le cases and leave our insured’s exposed to con nuing liability?



                  Did you think I agreed to se le and yet was going to con nue to defend our insureds?



                  Please feel free to call me if you have any ques ons.




https://mail.google.com/mail/u/0?ik=cb743aef42&view=pt&search=all&permthid=thread-f%3A1642056601332930530&simpl=msg-f%3A1642056601332930530   2/4
8/16/2019 Case                           The Casas Law
                 3:16-cv-00393-TJC-JRK Document        Firm MailFiled
                                                     119-1      - Fwd: Updated CHART.docx
                                                                        08/19/19      Page 4 of 5 PageID 4357
                  Have a nice day.



                                                               John Curtis

                               <image002.png>                  Sr. Claim Specialist

                                                               E&S Specialty Claims

                                                               W 480-365-2783 | 800-423-7675 ext 2783

                                                               Curtisj5@nationwide.com

                                                               Mail Code: S2-1C-112G



                  Sco sdale Insurance Company




                  From: Luke Lirot [mailto:luke2@lirotlaw.com]
                  Sent: Wednesday, September 26, 2018 12:18 PM
                  To: Cur s, John <CURTISJ5@nationwide.com>
                  Cc: jimmy@lirotlaw.com; krista@lirotlaw.com; 'Oﬃce of Luke Lirot' <office@lirotlaw.com>
                  Subject: [EXTERNAL] FW: Updated CHART.docx


                  Nationwide Information Security Warning: This is an external email. Do not click on links or open
                  attachments unless you trust the sender.




                  Luke Lirot, Esq.

                  Law Offices of Luke Lirot, P.A.

                  2240 Belleair Road, Suite 190

                  Clearwater, FL 33764

                  727-536-2100 Office

                  727-536-2110 Facsimile



                      <image001.png>




                  The information contained in this Email and any attachments hereto is covered by the Electronic
                  Communications Privacy Act, 18 USC Sections 2510-2521, and may be privileged and confidential,




https://mail.google.com/mail/u/0?ik=cb743aef42&view=pt&search=all&permthid=thread-f%3A1642056601332930530&simpl=msg-f%3A1642056601332930530   3/4
8/16/2019 Case                           The Casas Law
                 3:16-cv-00393-TJC-JRK Document        Firm MailFiled
                                                     119-1      - Fwd: Updated CHART.docx
                                                                        08/19/19      Page 5 of 5 PageID 4358
                  intended only for the use of the individual or entity to whom it has been addressed. If this Email has been
                  received in error, you are hereby on notice that you are in possession of confidential information and that
                  any dissemination, distribution, or copying of this communication is strictly prohibited. If you have
                  received this communication in error, please immediately notify us by Email. Please also delete this
                  message from your computer.




                  From: Joseph Casas [mailto:joseph@casaslawfirm.com]
                  Sent: Wednesday, September 26, 2018 11:28 AM
                  To: luke2@lirotlaw.com
                  Cc: Mila Khomiak <mila@casaslawfirm.com>; Dennis Pos glione <dennis@casaslawfirm.com>
                  Subject: Updated CHART.docx


                  Luke. You expressed getting the same deal on the ones that didn’t make it in with Nationwide.



                  Now is the time before more time is spent on our end. The lower the amount of girls on a case the
                  harder it is to do a “bulk sale”. Please look at this and tell us which ones you want to deal.



                  Let’s talk soon about this plz.



                  Thanks,

                  <Updated CHART.docx>

                  <Un tled a achment 00050.html>




https://mail.google.com/mail/u/0?ik=cb743aef42&view=pt&search=all&permthid=thread-f%3A1642056601332930530&simpl=msg-f%3A1642056601332930530   4/4
